Citation Nr: 1755537	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  13-04 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to December 17, 2015 and 50 percent thereafter.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from February 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection for PTSD and assigned a 30 percent disability rating.

The Veteran had a hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of that proceeding has been associated with the claims file.  

In February 2015, this claim was remanded for further development.  In October 2015, the Board again remanded this claim for development and a VA examination.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

Giving the Veteran the benefit of the doubt, throughout the entire timeframe on appeal, the Veteran's PTSD is manifested by symptoms consistent with occupational and social impairment that involves a reduced reliability and productivity with such symptoms as a depressed mood, anxiety, nightmares, chronic sleep impairment, difficulty concentrating, feelings of detachment, suspiciousness, isolation, irritability and difficulty in establishing and maintaining effective work and social relationships.



CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the criteria for an initial rating of 50 percent, for the Veteran's service-connected PTSD, but no higher, has been met for the entire appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

The Veteran is challenging the initial evaluation assigned following the grant of service connection for PTSD.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. at 490-91; see also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for PTSD.

VA also has a duty to assist a Veteran in the development of the claim.  That duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, including VA examinations in June2010, February 2011 and December 2015, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, private treatment records, relevant VA medical records and VA medical examinations, buddy statements, and the Veteran's own contentions. 

Increased Rating - Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
U.S.C. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Initial Increased Rating - PTSD

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The rating criteria provide that a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as:  depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A GAF (Global Assessment of Functioning) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).

A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A GAF of 61 to 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A GAF of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Effective March 19, 2015, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replaced them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 80 Fed. Reg. 53, 14308 (March 19, 2015). 

The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  As the Veteran's claim was pending before this date, the amendment is not applicable. 

Factual Background

On VA examination in June 2010, the VA examiner noted that the Veteran suffered PTSD symptoms once or twice per week, with severity of symptoms in the moderate range.  The VA examiner stated that the duration of the PTSD symptoms was 15 to 30 minutes before the Veteran could quiet himself.  

The Veteran told the VA examiner that structure helps with his anxiety and that he cannot travel because he wants to get back to safety.  The VA examiner stated he had few peer relationships and that he had no social relationships, but kept to himself.  The VA examiner noted that the Veteran had no history of inpatient or outpatient psychiatric care, no history of assaultiveness, and no history of suicide attempts.

At the VA examination, the VA examiner noted that the Veteran was cooperative, maintained good eye contact, had relevant and coherent speech, but showed some anxiety.  The Veteran was not suicidal or homicidal in ideation, thought, intention or plan and was able to sit through the examination.  The VA examiner noted that the Veteran did not suffer from hallucinations, delusions, illusions, phobias, or feelings of unreality.  The VA examiner stated that the Veteran's intellect, judgment, and senses were within limits.  

The VA examiner noted that the Veteran did have impairment of thought process and communication with his wife because he did not talk to his wife about the Vietnam war.  The VA examiner noted that the Veteran was able to maintain minimal personal hygiene and was able to do the basic activities of daily living.  

However, the VA examiner noted that the Veteran was beginning to have long-term memory loss of some of the war incidents.  The Veteran's life was structured and ritualistic to lower his anxiety and that if he travelled outside of his safety range, the Veteran would become very anxious.  However, the VA examiner noted that the Veteran exhibited no change in rate or flow of speech, no panic attacks, and no impulsive activity.  However, the VA examiner stated that the Veteran did exhibit depressed mood and anxiety, as well as anxiety going to sleep and nightmares once or twice per week.  
The VA examiner stated that the Veteran's PTSD symptoms included trauma re-experiencing with triggers, avoidant behavior, and hyperarousal while he was raising his children or while travelling.  The VA examiner noted that the Veteran's PTSD became symptomatic after he was laid off from his factory position of 31 years in 2002 and that structure helped him with his PTSD.  The VA examiner assigned the Veteran a GAF score of 60, indicative of moderate difficulty in social and occupational functioning.  The VA examiner opined that the Veteran was able to manage his financial affairs, thus retaining mental competency for VA benefits purposes.  
In sum, the June 2010 VA examiner opined that the Veteran's psychosocial functioning status and quality of life have been impacted by his trauma exposure.  The VA examiner concluded that there was occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to signs and symptoms, but that the Veteran exhibited generally satisfactory functioning with normal routine behavior, self-care, and conversation.  The VA examiner stated that the Veteran focused less on play and love in order to cope with his PTSD.
In an August 2010 buddy statement, the Veteran's wife stated what life was like living with the Veteran over the previous few years.  She stated that when she met her husband, he spent most of his days off in a bar drinking which she stated that she later found out allowed him to be with people.  She stated that if she and the Veteran were not going to a bar, they were not going anywhere.  The Veteran's wife stated that when she started attending church and refused to go to bars, the Veteran became a loner.  She stated that the Veteran would always make up excuses not to go to functions, noting that unless the Veteran was drinking, he could not feel at ease in crowds.  The Veteran's wife stated that the Veteran still has trouble with crowds and that when he uses the phone, he clears his throat to talk to a person he does not know well.  

The Veteran's wife further stated that the Veteran was never able to go to any school functions with their children and that attending outdoor sports was also out of the question.  She stated that she learned not to touch the Veteran when he was sleeping as he would jump at her.  She stated that the Veteran even hit her in the past when he was sleeping or coming out of a bad dream.  She stated that the Veteran seemed to have more trouble sleeping if he watched war shows on television and that, at times, he cried in his sleep.  

She stated that the Veteran had trouble showing emotion even to her and she believes that he can handle loss easier if he does not get too close to people.  She stated that when the Veteran's mother died, he was not able to go into the hospital room to view her, but that he broke down in the waiting room, saying that he could not take this.  She stated that when the Veteran's sister died, he was not able to go up to the casket to view her, but that he would only sit in the back of the room.  She stated that when his dad died in the hospital, he was unable to stay with his father on the morning he was dying.  She stated that the Veteran could not tell anyone that he loved them, not even her even though she bets that the Veteran does love her.  

The Veteran's wife stated that the Veteran has a quick temper at times.  When the Veteran is driving, he is always fussing about how the person is driving in front of him or how close the person behind him is.  She stated that the Veteran shows how he feels about the person is driving in front of him by speeding up to the car in front, or slamming on the brakes if the car behind him was bothering him.  She stated that she would then yell at the Veteran for doing this and he says that he does better when she is in the car and then he stops this behavior because he knows that this upsets the Veteran's wife.  

The Veteran's wife stated that when they had family affairs, he tended to go outside when it got too noisy to be alone or he would go to an area where there was less people.  She stated that the Veteran has never been able to talk about the war with anyone that she knows, including herself.  She stated that the Veteran says that there is nothing to talk about.  She stated that, over the years, she has learned how to handle things with the Veteran.

In another August 2010 buddy statement, the Veteran's co-worker stated that he had worked with the Veteran at a factory for 30 years.  The co-worker stated the Veteran only told him that the Veteran had a combat tour in Vietnam but nothing else besides that.  The co-worker stated that the Veteran was very secretive of his background and shared very little.  He stated that he and the Veteran worked side-by-side for many years, but that they really did not know each other.  

The co-worker stated that, on his lunch breaks, the Veteran would isolate himself from other workers, always sitting alone in the corner, where he could watch the three entrances to the room.  The co-worker stated that if he entered the room, he and the Veteran would exchange greetings and then become silent and then they would stay to themselves.  

The co-worker stated that the Veteran was a hard worker, but that he never laughed much, never showed emotions or feelings, and was always serious.  The co-worker stated that the Veteran would listen, but would not comment, and was always doing his job so as not to interfere with others.  The co-worker stated that the Veteran never attended social gatherings that involved co-workers, like plant picnics, Christmas parties for plant employees' children, attendance dinners, or any other group functions.  The co-worker stated that the Veteran had no close friends, but that he only had acquaintances.

The co-worker stated that he and the Veteran worked together on the same rotating shift for many years.  He stated that he and the Veteran both married and raised two children and now both have grandchildren after all of these years.  The co-worker stated that he did not know the Veteran's children's' names, his wife's name, his grandchildren's names, or even where the Veteran lived.  The co-worker stated that he considered himself to be a friend to the Veteran, but that the Veteran never asked for anything, or asked for help from those he might consider to be his friend.  

On VA examination in February 2011, the Veteran stated he had some mild depression a few days per week that would last for a few minutes that he would try to handle by doing things and staying busy.  The Veteran stated that he got along with his wife, children, and brothers.  However, the Veteran stated that he had only one friend that he had known for many years and that he saw him occasionally.  Although he would occasionally go out to dinner or go shopping with his wife, he preferred to do things by himself.  The VA examiner noted that the Veteran had no history of suicide attempts, nor a history of violence and assaultiveness.

At the VA examination, the VA examiner noted that the Veteran was clean, neatly groomed, appropriately dressed, with unremarkable speech and psychomotor activity.  The Veteran was cooperative, friendly, and relaxed, with a fairly broad and appropriate affect.  The VA examiner noted that the Veteran's mood appeared to be basically euthymic.  The Veteran was intact as to person, time, place, and had no impairment of thought process or communication.  His thought content was unremarkable with no delusions.  The VA examiner noted that the Veteran understood the outcome of behavior, and that he indicated no hallucinations, inappropriate behavior, or sleep impairment.   The Veteran interpreted proverbs appropriately and had no obsessive/ritualistic behavior, panic attacks, homicidal thoughts, suicidal thoughts, or episodes of violence.  The Veteran also was able to maintain personal hygiene and he had no problems with impulse control or with the activities of daily living.  

The VA examiner noted that the Veteran had normal remote, recent, and immediate memory.  However, the Veteran avoided activities, places, or people that aroused recollections of his trauma, and the Veteran stated that he could not recall an important aspect of the trauma.  The Veteran exhibited chronic irritability or outbursts of anger, hypervigilance, and exaggerated startle response with mildly severe symptoms on almost a daily basis that lasted for a few minutes.  The VA examiner noted that the Veteran was capable of managing his financial affairs for VA purposes, although the Veteran's wife took responsibility for paying the bills.  

At the time of the VA examination, the Veteran stated that he was employed full-time as a custodian at a church and that he rarely missed work.  The VA examiner assigned the Veteran a GAF score of 60, which represented moderate social impairment and moderate occupational impairment.  The VA examiner noted that the Veteran was currently functioning.    

The VA examiner noted that the Veteran was able to perform well in his employment most of the time, although the Veteran's efficiency had likely slightly decreased at times due to his PTSD.  The VA examiner noted that the Veteran was somewhat limited socially and recreationally.  Functionally, the VA examiner noted that the Veteran had a fair prognosis and that he did not have total occupational and social impairment due to his PTSD signs and symptoms.  Additionally, the VA examiner stated that the Veteran did not exhibit PTSD signs and symptoms resulting in deficiencies in judgment, thinking, family relations, work, mood or school.  Furthermore, the VA examiner noted that the Veteran did not have reduced reliability and productivity due to his PTSD symptoms and that he had generally satisfactory functioning in terms of routine behavior, self-care, and normal conversation.  In sum, the VA examiner opined the Veteran had occasional decrease in work efficiency with intermittent periods of an inability to perform occupational tasks due to PTSD signs and symptoms.  

At the September 2014 Board hearing, the Veteran stated that he worked by himself pretty much at the manufacturing plant.  The Veteran stated that after he left the factory, he became the custodian for a church where he, again, was pretty much by himself working.  The Veteran stated that he ran into difficulties with a member of the church, which caused him to quit and retire since he was already 62 years old.  The Veteran stated that his PTSD played a role in him leaving the custodian job, causing him to become angry and shut down.  The Veteran stated that he only had problems with other people when he worked at the church, and that he got along with his supervisors well at the factory.  

The Veteran stated that he mainly had issues trusting people and that he did not have a whole lot of friends.  He stated that he had one friend that he barely talked to.  He stated that he never went to factory functions, like picnics and gatherings, because it just bothered him too much to go.  He stated that he could not handle living in town again and that he liked living isolated like he was then living.

Also at the hearing, the Veteran's wife testified that she had been with him starting from five years after the Veteran got out of the service.  She stated that she was the one who directed everything and paid the bills and took care of all of the money.  She stated that her husband did not have the concentration to do the bills and that she had to make him apply for social security.  She stated that the Veteran never had a checking account, and that he had kept money in an envelope underneath his mattress when she first met him.  She stated that she had to have two separate checking accounts because the Veteran would take the money.  

The Veteran's wife testified that she and the Veteran could not plan vacations and being at events with too big a crowd since the Veteran was not able to do these things.  She stated that she went on trips by herself since her husband would not go.  She stated that the Veteran never went to school functions with their kids while the kids were growing up.  She stated that her husband did not go into stores and did not go shopping.  She stated that her husband isolated himself at family functions.  

The Veteran's wife testified that the Veteran assumed that a car would be following him if the car got too close.  She also stated that if she brought this issue up, he would think that she was taking sides against him.  She says that this accusation of her taking sides against him happened quite often.  The Veteran's wife stated that when she talked on the phone, the Veteran would ask her what she was talking about on the phone, indicating paranoia to the Veteran's wife.  She stated that the Veteran had very paranoid aspects of his life and that he was very quick to judge and argue with you rather than talking about it.  She stated that when the Veteran was upset, he would just slam something and walk out the door.  

On VA examination in December 2015, the VA examiner stated that the Veteran exhibited and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  However, the Veteran was generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran had a pretty good relationship with his family and denied feeling detached from them.  However, the VA examiner noted that the Veteran denied having any friends outside of his family, stating that it has been difficult for him to form attachments with and to trust others that are not his family since Vietnam.  The Veteran did not have any major problems with attendance, efficiency, and ability to complete tasks while he was working due to his PTSD, although he did not form any major relationships with anyone at work and preferred to stick to himself at work.  The Veteran has never been admitted to a psychiatric hospital and not attempted suicide.  The VA examiner noted that the Veteran made efforts to avoid external reminders (people, places, conversations, activities, objects, situations) that aroused distressing memories, thoughts, or feelings about, or are closely associated with the trauma.

The VA examiner stated that the Veteran exhibited markedly diminished interest or participation in significant activities, with feelings of detachment or estrangement from others, hypervigilance, and exaggerated startle response.  The VA examiner opined that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.   Additionally, the VA examiner stated the Veteran exhibited depressed mood, anxiety, suspiciousness, mild memory loss (such as forgetting names, directions, or recent events), disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

Additionally, the VA examiner noted that the Veteran appeared to be nervous and uncomfortable at the examination and fidgeted and exhibited intermittent eye contact.  Additionally, the Veteran endorsed paranoia related to his PTSD, as well as suspiciousness, hypervigilance, and minor memory impairments.  Additionally, the Veteran endorsed having nightmares about once a month.  He stated that he had difficulty being in, or around, crowds and that crowds caused him to become anxious, become uncomfortable and feel trapped.  The Veteran stated that he had a low/depressed mood from time to time that would come and go.

However the VA examiner stated that the Veteran was alert and oriented to person, place, and situation.  At the VA examination, the Veteran was casually dressed and well-groomed with good hygiene.  His speech was normal in rate and volume, and his affect was congruent to mood.  The Veteran's thought process were organized, linear, and goal-directed, with his thought content being appropriate without exhibiting any delusions, suicidal ideations, or homicidal ideations.  The VA examiner noted that the Veteran's insight and judgment were good. The Veteran stated that he did not experience panic attacks or flashbacks.  The VA examiner opined that the Veteran could handle his financial affairs.

The VA examiner opined that the Veteran continued to meet the diagnostic criteria for PTSD and that his PTSD symptoms continued to cause dysfunction especially in regards to the daily social aspects of his life.  The VA examiner concluded that the Veteran's PTSD symptoms continued to significantly impact the Veteran's daily social life.

Analysis

The Board has considered the VA treatment records, VA examination reports, Board hearing transcript, and lay statements from the Veteran, his wife, and his co-worker regarding the impact of the Veteran's PTSD has had on his occupational and social impairment.  The Board notes that while there has been some variation in the severity of the Veteran's PTSD symptoms during the appeal period, the severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal; therefore, "staged" ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  By this decision, the Board is resolving any doubt in the Veteran's favor to award an increased rating for disability due to PTSD to 50 percent over the entire appeal period.  See 38 U.S.C.A. § 5107; Gilbert, supra; Mauerhan, supra.  The medical evidence of record does not indicate that the Veteran's symptomatology had worsened to a level more severe than 50 percent disabling at any point during this appeal period.  See 38 C.F.R. § 4.1.

Symptoms which support the Veteran's 50 percent rating include, but are not limited to, occupational and social impairment with reduced reliability and productivity as due to a depressed mood, anxiety, nightmares, chronic sleep impairment, difficulty concentrating, feelings of detachment, suspiciousness, isolation, irritability and difficulty in establishing and maintaining effective work and social relationships.

In arriving at the determination above the Board has considered the GAF scores assigned.  However, there are only two GAF scores during the relevant appeal period.  Both scores of 60 indicate moderate symptoms and difficulty in social and occupational functioning.  As the GAF scores have been reported on such a limited basis, the scores do not hold significant weight in determining the Veteran's overall disability picture, but nevertheless reinforce a 50 percent disability rating. 

The Board finds that a disability rating greater than 50 percent is not appropriate for any period of time on appeal because the Veteran does not have occupational and social impairment with deficiencies in most areas or total occupation and social impairment.  The Veteran has had no instances of suicidal ideation and no suicidal intent or plan.  The Veteran's speech is not intermittently illogical, obscure, or irrelevant.  The Veteran is able to adequately communicate his thoughts.  The Veteran has not reported periods of panic attacks.  While the Veteran has anger and depression, it is not to the extent that he is unable to function independently.  Rather, the Veteran routinely conducts activities of daily living.  The Veteran's irritability and anger issues have not resulted in periods of violent behavior, except for slamming doors and aggressive driving.  There is no evidence of spatial disorientation.  Further, the Veteran does not have neglect of personal appearance and hygiene.  Given the frequency, nature, and duration of the Veteran's symptoms, the Board finds that they result in no more than occupational and social impairment with reduced reliability and productivity.  They do not more closely approximate the types of symptoms contemplated by a 70 percent rating or higher and therefore, a 70 percent rating, or higher, is not warranted.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 114 (Fed. Cir. 2013) (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").

The Board is aware that the symptoms listed under the 70 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 70 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the Board finds that the preponderance of the evidence, including the clinical findings, shows that the Veteran's PTSD symptoms more nearly approximate occupational and social impairment with reduced reliability and productivity. 

The Board has considered lay statements from the Veteran, his wife, and his co-worker regarding his symptoms such as short-temperedness, irritability and social isolation.  These lay statements are credible to the extent that they involve observable symptoms, such as psychiatric problems.  In fact, these lay statements complaints have been considered in this case and are deemed most consistent with the 50 percent rating criteria and resulted in an increased rating for the period prior to December 17, 2015.  Although the Veteran's complaints include some symptoms contemplated by the higher 70 percent rating such as such as impaired impulse control, the frequency, duration, and severity of his symptoms are most consistent with the 50 percent rating, as described above.

Rice Consideration

In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU rating claim is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, the issue of unemployability due to service-connected PTSD has been raised by the record.  While at the June 2014 Board hearing the Veteran contended that his PTSD was a factor in his leaving his custodian job, he also specifically stated that it nevertheless was his time to retire at age 62.  Although the Board notes that the Veteran's level of occupational and social impairment have some impact on his occupational functioning, neither the evidence nor the Veteran have suggested that he is unemployable as a result of his PTSD.  Accordingly, the Board concludes that a claim for TDIU has not been inferred by the evidence.


ORDER

For the period prior to December 17, 2015, entitlement to a rating of 50 percent, but no more, for PTSD is granted.

For the period on and after December 17, 2015, entitlement to a rating in excess of 50 percent for PTSD is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


